925 F.2d 1465
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Stoney TAYLOR, Plaintiff-Appellant,v.Don DAUGHERTY, Defendant-Appellee.
No. 89-6432.
United States Court of Appeals, Sixth Circuit.
Feb. 11, 1991.

Before BOYCE F. MARTIN, JR. and BOGGS, Circuit Judges, and ENGEL, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Stoney Taylor appeals the dismissal of his civil rights complaint filed under 42 U.S.C. Sec. 1983 as frivolous pursuant to 28 U.S.C. Sec. 1915(d).  Taylor alleged that Don Daugherty, a correctional officer at the Brushy Mountain, Tennessee, State Penitentiary, assaulted him on September 14, 1989.  The district court dismissed the complaint sua sponte.


3
Upon consideration, we conclude that the complaint was properly dismissed for the reasons stated by the district court in its memorandum and order filed September 29, 1989.  The assault alleged does not arise to the level of a constitutional violation.    See Whitley v. Albers, 475 U.S. 312, 321 (1986);  Johnson v. Glick, 481 F.2d 1028, 1033 (2d Cir.), cert. denied, 414 U.S. 1033 (1973).


4
Accordingly, the judgment of the district court is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.